DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 09/02/2022 which has been entered. No Claims have been amended. Claim 22 has been cancelled. No Claims have been added. Claims 1-21 and 23-34 are still pending in this application, with Claims 1, 18, 19, 20 and 34  being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-21 and 23-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-10, 12, 13, 18-20, 23, 25-30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (8,238,532 B1) in view of Sial et al (2018/0324299 A1), and further in view of Li et al (2018/0270318 A1).
As per Claim 1, Cox teaches a fraud detection system comprising: a call switching unit for receiving an incoming call (Figure 1 – Reference 2; Column 6, Lines 22-27; Column 6, Lines 50-55); a call information extraction unit for processing the incoming call to extract call signaling information associated with the incoming call (Figure 1 – Reference 4; Column 6, Lines 11-22; Column 6, Line 56 – Column 7, Line 8; Column 8, Lines 5-16).
Cox also teaches a fraud scoring unit for determining a fraud score associated with the incoming call using the extracted call signaling information, the fraud score indicating a likelihood that the incoming call is from a fraudulent caller (Figure 1 – Reference 20; Column 10, Line 63 – Column 11, Line 45).
Cox does not teach wherein the call switching unit is configured to forward the incoming call via a telecommunications network to a destination associated with the incoming call. However, Sial teaches wherein the call switching unit is configured to forward the incoming call via a telecommunications network to a destination associated with the incoming call (Table 1; Figure 2 – References 204 and 212; Page 1, Paragraphs [0016] and [0017]; Page 2, Paragraphs [0022] and [0023]).
(Note: In paragraphs [0016] and [0017], Sial describes a user who subscribers to robocall [i.e. fraudulent call] handling having fraudulent communications handled in accordance with user preferences [e.g. call blocking, send to voicemail, forward the call to another number or deliver the call]. Figure 2 of Sial is an illustration of a graphical user interface a subscriber may user to specify call handling preferences)
(Note: As shown in Figure 2, there are a plurality of call categories [e.g. basic/personal, trusted entity, telemarketing, suspected fraudulent calls, etc.] as we all call preference options which include a forward to column that allows the user to indicate a destination calls in that category are directed to. In paragraph [0022], Sial indicates more, fewer or different categories may be implemented as needs or legal standards change)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Cox with the system taught by Sial to implement call controls at the network level to reduce the opportunities individuals looking to deceive vulnerable persons [i.e. elderly person] into revealing personally identifying information [PII] that can be monetized.
 The combination of Cox and Sial does not teach wherein the destination includes a plurality of user devices and the incoming call is routed to a selected one of the plurality of user devices that is selected based on the fraud score determined by the fraud scoring unit. However, Li teaches wherein the destination includes a plurality of user devices and the incoming call is routed to a selected one of the plurality of user devices that is selected based on the fraud score determined by the fraud scoring unit (Figure 5; Page 4, Paragraphs [0054] – [0056]).
(Note: In paragraphs [0053] – [0056], Li describes a fraud mitigation method that results in risk being classified as a number or as a risk threshold [e.g. low, medium or high]. As described in Sial call handling categories include suspected fraudulent calls. Sial also indicates that more, fewer or different categories may be implemented as needs change. Segmenting the suspected fraudulent calls into 3 separate categories [i.e. 1: low risk fraudulent calls, 2: medium risk fraudulent calls and 3: high risk fraudulent calls] and providing different communication addresses for each category of suspected fraudulent call read on the claimed language)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Cox and Sial with the system taught by Li to provide an additional level of screening for questionable incoming communications in an attempt to weed out parties seeking to use subterfuge to elicit money from trusting persons.
As per Claim 2, the combination of Cox, Sial and Li teaches wherein the call switching unit is configured to select the user device of the destination to the incoming call is to be routed based on the determined fraud score as described in Claim 1. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Cox and Sial with the system taught by Li to provide an additional level of screening for questionable incoming communications in an attempt to weed out parties seeking to use subterfuge to elicit money from trusting persons.
As per Claims 3 and 23, the combination of Cox, Sial and Li teaches a call signaling information extraction unit configured to process the extracted call signaling information to determine one or more call trust factors for the incoming call and wherein the fraud scoring unit is configured to determine the fraud score for the incoming call using the determined call trust factors for the incoming call as described in Claim 1 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Cox and Sial with the system and method taught by Li to provide an additional level of screening for questionable incoming communications in an attempt to weed out parties seeking to use subterfuge to elicit money from trusting persons.
As per Claims 5 and 25, Cox teaches wherein the call signaling information extraction unit is configured to determine whether or not the signaling information of the incoming call comprises a network calling line identifier (CLI), N-CLI (Figure 1 – Reference 7, 8 and 12; Column 7, Lines 26-48; Column 8, Lines 5-34). 
As per Claims 6 and 26, Cox teaches wherein the call signaling information extraction unit is configured to determine whether or not a geographic origin of the call is the same as a geographic origin of the destination to which the call is forwarded by the call switching unit (Figure 1 – Reference 7, 8 and 12; Column 7, Lines 26-48; Column 8, Lines 5-34).
As per Claims 7 and 27, Cox teaches wherein the call signaling information comprises multiple data items each depending on an indicated geographic origin and wherein the call information extraction unit is configured to compare the geographic origins indicated by the multiple data items to identify any discrepancies there between (Figure 1 – Reference 7, 8 and 12; Column 7, Lines 26-48; Column 8, Lines 5-34).
As per Claims 8 and 28, Cox teaches wherein the fraud scoring unit is configured to determine a higher fraud score for the incoming call if there are any discrepancies between the geographic origins indicated by the multiple data items (Column 10, Line 63 – Column 11, Line 12).
As per Claims 9 and 29, Cox teaches an analysis unit configured to analyze historical call information to determine trend information and wherein the fraud scoring unit is configured to determine the fraud score for the incoming call using the trend information (Column 7, Lines 26-34; Column 9, Line 51 – Column 10, Line 6; Column 10, Lines 22 – Column 11, Line 12).
As per Claims 10 and 30, the combination of Cox, Sial and Li teaches wherein the call switching unit is configured to associate an identifier with the incoming call and is configured to forward the incoming call to the destination associated with the incoming call together with the determined fraud score and the associated identifier (Cox: Column 10, Line 63 – Column 11, Line 45). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Cox and Sial with the system and method taught by Li to provide an additional level of screening for questionable incoming communications in an attempt to weed out parties seeking to use subterfuge to elicit money from trusting persons.
As per Claims 12 and 32, Cox teaches wherein the call signaling information identifies a caller or a group of callers having a common geographic origin as described in Claim 1.
As per Claims 13 and 33, the combination of Cox, Sial and Li teaches wherein the fraud scoring unit comprises one or more of: an expert system, a neural network and a fuzzy logic system (Li: Figure 4B – Reference 480; Page 4, Paragraph [0050] and [0056]).
As per Claim 18, the combination of Cox, Sial and Li teaches a network operator server comprising the fraud detection system of Claim 1 (Cox: Figure 2 – References 50, 52 and 62; Column 12, Line 55 – Column 13, Line 46). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Cox and Sial with the system taught by Li to provide an additional level of screening for questionable incoming communications in an attempt to weed out parties seeking to use subterfuge to elicit money from trusting persons.
As per Claim 19, the combination of Cox, Sial and Li teaches a fraud detection system as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Cox and Sial with the system taught by Li to provide an additional level of screening for questionable incoming communications in an attempt to weed out parties seeking to use subterfuge to elicit money from trusting persons.
As per Claim 20, the combination of Cox, Sial and Li teaches a fraud detection method comprising: receiving an incoming call; processing the incoming call to extract call signaling information associated with the incoming call; determining a fraud score associated with the incoming call using the extracted call signaling information, the fraud score indicating a likelihood that the incoming call is from a fraudulent caller; and forwarding the incoming call via a telecommunications network to a destination associated with the incoming call; wherein the destination includes a plurality of user devices and the incoming call is routed to a selected one of the plurality of user devices that is selected based on the determined fraud score as described in Claim 1 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Cox and Sial with the method taught by Li to provide an additional level of screening for questionable incoming communications in an attempt to weed out parties seeking to use subterfuge to elicit money from trusting persons.
As per Claim 34, the combination of Cox, Sial and Li teaches the method of Claim 20 as described above. Cox also teaches a computer program product comprising computer implemented instructions and a programmable computer device (Column 12, Lines 43-54). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and computer program product taught by Cox and Sial with the method and computer program product as taught by Li to provide an additional level of screening for questionable incoming communications in an attempt to weed out parties seeking to use subterfuge to elicit money from trusting persons.

Claim(s) 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (8,238,532 B1) in view of Sial et al (2018/0324299 A1), and further in view of Li et al (2018/0270318 A1) as applied to Claims 3 and 23 above, and further in view of Farrand et al (2016/0330319 A1).
As per Claims 4 and 24, the combination of Cox, Sial and Li teaches the fraud detection system and method of Claims 3 and 23; but does not teach wherein the call signaling information extraction unit is configured to determine whether or not the calling party is hiding a presentation calling line identifier (CLI), P-CLI. However, Farrand teaches wherein the call signaling information extraction unit is configured to determine whether or not the calling party is hiding a presentation calling line identifier (CLI), P-CLI (Figure 2 – Reference 210; Figure 3 – Reference 301; Page 4, Paragraph [0049]; Page 5, Paragraph [0053]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Cox, Sial and Li with the system and method as taught by Farrand to reduce the chances that a called party receives undesired solicitations for unwanted products and services.

Claim(s) 11 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (8,238,532 B1) in view of Sial et al (2018/0324299 A1), and further in view of Li et al (2018/0270318 A1) as applied to Claims 1 and 20 above, and further in view of Schwartz (2008/0084975 A1).
As per Claims 11 and 31, the combination of Cox, Sial and Li teaches the fraud detection system and method of Claims 1 and 20; but does not teach a call outcomes database including data for historical calls indicating whether or not the historical calls were fraudulent. However, Schwartz teaches a call outcomes database including data for historical calls indicating whether or not the historical calls were fraudulent (Unwanted = Fraudulent: Figure 15 – References 726, 728, 730 and 732; Page 20, Paragraphs [0259] – [0264]). Additionally, Kliebhan describes the use of historical call trends in calculating the spam score.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Cox, Sial and Li with the system and method as taught by Schwartz to perform real-time screening of incoming communications with a high level of reliability and accuracy without delaying or impairing the ability of the called party to communicate.

Claim(s) 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (8,238,532 B1) in view of Sial et al (2018/0324299 A1), and further in view of Li et al (2018/0270318 A1) as applied to Claims 1 and 20 above, and further in view of Chavez et al (2010/0246570 A1).
As per Claim 14, the combination of Cox, Sial and Li teaches the fraud detection system of Claim 1; but does not teach wherein the fraud score is forwarded to the associated destination using any one of: performing a GET request for the fraud score using an Application Program Interface, (API); injecting the fraud score into the extracted call signaling data in a predetermined format and parameter; and injecting the fraud score as a spoken call whisper to the called party when the call is answered.
However, Chavez teaches wherein the fraud score is forwarded to the associated destination using any one of: performing a GET request for the fraud score using an Application Program Interface, (API); injecting the fraud score into the extracted call signaling data in a predetermined format and parameter; and injecting the fraud score as a spoken call whisper to the called party when the call is answered (Page 2, Paragraph [0021]; Page 6, Paragraph [0049]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Cox, Sial and Li with the system as taught by Chavez to warn a called party of a suspicious incoming communication before answering the call so that the called party may take steps to avoid revealing personally identifying information.
As per Claim 15, the combination of Cox, Sial, Li and Chavez teach wherein the fraud score is forwarded separately from the call (Chavez: Page 2, Paragraph [0021] – score provided as text on display, email sent, etc.). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Cox, Sial and Li with the system as taught by Chavez to warn a called party of a suspicious incoming communication before answering the call so that the called party may take steps to avoid revealing personally identifying information.
As per Claim 16, the combination of Cox, Sial, Li and Chavez teach wherein the fraud score is forwarded in response to a request from a remote server. (Note: The combination of Cox, Sial and Li teaches the calculation of a fraud score; and the server providing the context service [See Figure 1] is responsible for forwarding the context [fraud score] to the called party) 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Cox, Sial and Li with the system as taught by Chavez to warn a called party of a suspicious incoming communication before answering the call so that the called party may take steps to avoid revealing personally identifying information.
As per Claim 17, the combination of Cox, Sial, Li and Chavez teach wherein the call is forwarded to a first destination associated with the call and the fraud score is forwarded to a second destination associated with the call (Chavez: Page 2, Paragraph [0021] – email explaining a voicemail message). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Cox, Sial and Li with the system as taught by Chavez to warn a called party of a suspicious incoming communication before answering the call so that the called party may take steps to avoid revealing personally identifying information.
As per Claim 21, the combination of Cox, Sial, Li and Chavez teaches forwarding the incoming call and the determined fraud score for the incoming call via the telecommunications network to the destination associated with the incoming call as described in Claims 17 and 20. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Cox, Sial and Li with the system as taught by Chavez to warn a called party of a suspicious incoming communication before answering the call so that the called party may take steps to avoid revealing personally identifying information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dey et al (2017/0026974 A1), Alperovitch et al (2008/0175226 A1), Rybak et al (8,781,093 B1), Reding et al (2011/0176666 A1), Rajagopalan et al (2006/0177030 A1), Feller (2015/0350399 A1), Allen (10,320,841 B1), Gallant (2002/0137490 A1), Alexander (2015/0026786 A1) and Martin (2005/0129206 A1). Each of these describes systems and methods to authenticate the identity of calling parties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652